Fourth Court of Appeals
                                San Antonio, Texas
                                     October 24, 2014

                                   No. 04-14-00577-CV

                  IN THE INTEREST OF J.J.C., A.C., JE.J.C., Children,

                 From the 37th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-PA-02118
                    Honorable Charles E. Montemayor, Judge Presiding


                                      ORDER
        The State’s Motion for Extension of Time to File Brief is GRANTED. The State’s brief
is due on November 24, 2014.


                                                 _________________________________
                                                 Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of October, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court